Appeal from an order granting respondent’s motion to open his default in appearing on June 6, 1955, in opposition to a motion to dismiss the complaint for failure to prosecute, and setting aside the order dismissing the complaint on such default. Order reversed, without costs, and motion denied. It was an improvident exercise of discretion to grant the motion. Respondent failed to show merit to the action or an excuse for the unreasonable delay in its prosecution. Beldock, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.